                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 1 of 25


               1 DONALD SPECTER – 083925                    MICHAEL W. BIEN – 096891
                 STEVEN FAMA – 099641                       JEFFREY L. BORNSTEIN – 099358
               2 MARGOT MENDELSON – 268583                  ERNEST GALVAN – 196065
                 PRISON LAW OFFICE                          THOMAS NOLAN – 169692
               3 1917 Fifth Street                          LISA ELLS – 243657
                 Berkeley, California 94710-1916            JENNY S. YELIN – 273601
               4 Telephone: (510) 280-2621                  MICHAEL S. NUNEZ – 280535
                                                            JESSICA WINTER – 294237
               5 CLAUDIA CENTER – 158255                    MARC J. SHINN-KRANTZ – 312968
                 AMERICAN CIVIL LIBERTIES UNION             CARA E. TRAPANI – 313411
               6 FOUNDATION OF NORTHERN                     ROSEN BIEN
                 CALIFORNIA, INC.                           GALVAN & GRUNFELD LLP
               7 39 Drumm Street                            101 Mission Street, Sixth Floor
                 San Francisco, California 94111-4805       San Francisco, California 94105-1738
               8 Telephone: (415) 621-2493                  Telephone: (415) 433-6830
               9 Attorneys for Plaintiffs
              10
              11                             UNITED STATES DISTRICT COURT
              12                             EASTERN DISTRICT OF CALIFORNIA
              13
              14 RALPH COLEMAN, et al.,                     Case No. 2:90-CV-00520-KJM-DB
              15               Plaintiffs,                  PLAINTIFFS’ PROPOSED
                                                            REMEDIES FOLLOWING
              16         v.                                 EVIDENTIARY HEARING
              17 GAVIN NEWSOM, et al.,                      Judge: Hon. Kimberly J. Mueller
              18               Defendants.
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

[3454674.7]                    PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 2 of 25


               1                                                  TABLE OF CONTENTS
                                                                                                                                                      Page
               2
               3 INTRODUCTION ................................................................................................................. 1
               4 I.          Proposed Remedies Following the October 2019 Evidentiary Hearing..................... 2
               5             A.       Moving Mental Health Care Data From Mental Health Headquarters
                                      to CCHCS’s Quality Management Section ..................................................... 2
               6
                             B.       Continued Central Monitoring of Mental Health Headquarters By The
               7                      Special Master Team ....................................................................................... 5
               8             C.       Increasing Plaintiffs’ And The Special Master’s Access to Data And
                                      Improving Transparency of Defendants’ Provision of Mental Health
               9                      Care.................................................................................................................. 6
              10             D.       Revisiting The ASU EOP Hub And PSU Certification Process ................... 13
              11             E.       Posting Notice of The Court’s Remedial Order And Requiring
                                      Training to Ensure Defendants And Their Counsel Are Aware of
              12                      Their Remedial Obligations .......................................................................... 14
              13 II.         The Court Should Require An Update Regarding Remedial Measures
                             Already Referred to the Special Master ................................................................... 17
              14
                   III.      The Court Should Refer Additional Issues to The Workgroup ................................ 21
              15
                   CERTIFICATION ............................................................................................................... 23
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                                       i
[3454674.7]                          PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 3 of 25


               1                                       INTRODUCTION
               2         On October 23, 2019, the fourth day of the evidentiary hearing related to Dr.
               3 Golding’s Whistleblower Report, this Court issued a bench ruling. See Minutes Re: Oct.
               4 23, 2019 Evid. Hr’g, ECF No. 6365 at 1. The Court found, inter alia, that Defendants
               5 knowingly provided false and misleading information to the Court and the Special Master.
               6 The Court ordered Plaintiffs to file a summary brief, within seven days, memorializing
               7 their proposed remediation in light of the Court’s findings. Id.
               8         Evidence and testimony at the evidentiary hearing showed that Defendants
               9 consistently failed to disclose that they had changed metrics that were routinely reported to
              10 the Court, the Special Master, and Plaintiffs. These changes were material and tended to
              11 demonstrate that Defendants were closer to compliance and that psychiatric care was better
              12 than it actually was. As the Court recognized in its bench ruling, the disparities between
              13 the on-the-ground reality and Defendants’ data evidence an ends-justifying-the-means
              14 approach that was centered on litigation strategy, at the expense of providing treatment to
              15 members of the Plaintiff class, who have an absolute undeniable right to constitutionally
              16 adequate mental health care. The Court has broad equitable authority to shape whatever
              17 remedies it deems are necessary to remedy Defendants’ misleading practices and prevent
              18 these circumstances from ever happening again. In addition to whatever corrective action
              19 the Court, in its discretion, finds is appropriate, Plaintiffs propose several remedies in
              20 Section I, below. Plaintiffs submit that these remedial measures are necessary to rebuild
              21 trust and return the focus to Defendants’ efforts to providing constitutionally adequate
              22 mental health treatment to all Coleman class members.
              23         In addition to proposing remedies, Sections II and III below summarize issues that
              24 have already been referred to the Special Master and identify outstanding issues that have
              25 yet to be addressed. Plaintiffs propose that the Court request an update from the Special
              26 Master regarding issues already referred to him within ninety days, as well as refer two
              27 outstanding issues raised in the Neutral Expert Report and Dr. Golding’s Whistleblower
              28 Report to the Special Master for resolution.

                                                                  1
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 4 of 25


               1 I.         Proposed Remedies Following the October 2019 Evidentiary Hearing
               2            Plaintiffs identify five distinct areas of proposed remediation. First, the Court
               3 should proceed with Defendants’ solution of moving mental health data to the California
               4 Correctional Health Care System’s (CCHCS) Quality Management Section. Second, the
               5 Court should order the Special Master to continue his central headquarters monitoring.
               6 Third, the Court should formally order the parties to engage in a process to improve
               7 transparency and increase Plaintiffs’ and the Special Master’s access to data. Fourth, the
               8 Court should refer the issue of renegotiating the Administrative Segregation Unit (ASU)
               9 EOP Hub and Psychiatric Services Unit (PSU) certification process to the All-Parties
              10 Workgroup. And finally, the Court should order that notice of its remedial order be
              11 posted, and that Defendants devise a durable plan to train staff and attorneys on their
              12 remedial obligations in this case.
              13            A.     Moving Mental Health Care Data From Mental Health Headquarters to
                                   CCHCS’s Quality Management Section
              14
              15            Plaintiffs agree that the Court should proceed with Defendants’ proposed solution,
              16 as testified to by Healthcare Undersecretary Diana Toche and summarized by the Court in
              17 its October 23 bench ruling, of moving all mental health data out of Mental Health
              18 Headquarters to CCHCS’s Quality Management Section, which is overseen by the Plata1
              19 Receiver, Clark Kelso. See also Defs.’ Resp. to Aug. 14, 2019 Order, ECF No. 6257 at 14
              20 (Aug. 29, 2019) (“The data that [the CCHCS Quality Management Section] generates is
              21 widely trusted and recognized for its integrity. Defendants believe that using this existing
              22 system not only would better integrate the care teams and providers who serve patients,
              23 thereby improving mental health outcomes, but also help restore the parties’ trust in the
              24 integrity and reliability of CDCR’s mental health data.”). There is no question after the
              25 evidence presented and this Court’s findings that maintaining compliance reporting within
              26
              27   1
                       Plata v. Newsom, No. C01-1351 JST (N.D. Cal.).
              28

                                                                    2
[3454674.7]                       PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 5 of 25


               1 the existing mental health department—when the people responsible for ensuring
               2 compliance with this Court’s orders supervise the people responsible for reporting on the
               3 success of their compliance efforts—is inherently problematic. This structure presents a
               4 major barrier to both restoring trust and to ensuring the parties, the Special Master, and the
               5 Court have an accurate and fully transparent picture of the status of mental health care in
               6 Defendants’ institutions. Moving mental health reporting into a separate entity, where it is
               7 overseen by a third-party such as the Plata Receiver who is not directly invested in
               8 demonstrating constitutional compliance and ending federal oversight, is a necessary step.
               9 But it is highly unlikely that trust can be rebuilt in the near term (and possibly ever) if
              10 individuals who have participated in past misleading data practices continue to be involved
              11 in developing, reporting, managing, or overseeing any data covered by the Coleman case.
              12 Mental health data specialists, including psychiatrists, should be appointed within the
              13 CCHCS Quality Management Section so that those familiar with the Mental Health
              14 Services and Delivery System (MHSDS) are involved in generating data sufficient to
              15 satisfy Coleman requirements. Those specialists should be fully educated on what those
              16 requirements are in light of this case’s longstanding violations and subsequent remediation
              17 orders to ensure they fulfill their role properly.
              18         Plaintiffs agree with the Court’s view, as expressed in its bench ruling, that once
              19 mental health data is moved to CCHCS, the Plata Receiver would become the service
              20 provider and the Court and Special Master would be the client. Accordingly, the Court
              21 and Special Master will necessarily need to maintain authority to ensure that Defendants’
              22 data reporting practices accurately and transparently measure compliance with Coleman
              23 orders and Program Guide requirements, and that the people responsible for the data fully
              24 understand those orders and requirements as well as their responsibilities to the Court, the
              25 Special Master, and Plaintiffs. This Court is acting appropriately to proceed with
              26 Defendants’ proposed remedy carefully to ensure the transition is subject to careful
              27 planning and coordination, monitoring, and oversight by all stakeholders in Plata and
              28 Coleman. See, e.g., Oct. 8, 2019 Order, ECF No. 6312 at 2-3 (calling coordination

                                                                  3
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 6 of 25


               1 meeting between this Court, Special Master, Plata Receiver, and presiding judge in Plata).
               2 Plaintiffs agree with the Court’s plan, as articulated in its bench ruling, to move up the
               3 deadline for the Special Master to issue a report “regarding whether the general concept of
               4 data system sharing is indeed feasible, case compliant and will result in greater efficiency
               5 and transparency than could be achieved otherwise.” Id. at 3. Adding this topic as an
               6 agenda item for the December 13, 2019 status conference will help focus the parties’
               7 efforts on implementing this important remedy, or developing an alternative if the Special
               8 Master determines (and this Court agrees) that the existing plan is not workable.
               9         In the process of transitioning control of the data to the Plata Receiver, Defendants
              10 must ensure that the requirements of Plata and Coleman are separately met and that
              11 decisions in one case do not have negative unintended consequences in the other case. To
              12 that end, Defendants should be required to alert the Special Master and Plaintiffs in writing
              13 promptly when they become aware of a change or potential change in data tracking or in
              14 other policies or practices that could directly or indirectly affect Coleman orders or how
              15 Program Guide requirements are measured. In other words, to the extent that a decision or
              16 other change in Plata (or indeed in any other case) in any way, shape, or form, explicitly or
              17 implicitly, affects Coleman, Defendants should have an affirmative obligation to
              18 proactively report that to the Special Master and Plaintiffs in a fully transparent manner,
              19 including by identifying the potential conflict or issue. Those overlapping functions
              20 include, but are not limited to, health care staffing, including nursing, medical records,
              21 pharmacy issues, and data reporting and methodology. This is necessary because, for
              22 example, CDCR was not fully transparent with stakeholders in Coleman regarding the
              23 existence of a Statewide Performance Improvement Plan (“PIP”) developed under Plata
              24 that related in part to provision of mental health care. CDCR withheld an email detailing
              25 this plan as allegedly privileged, but the Court determined that the majority of the
              26 document was non-privileged and ordered Defendants to file it on the docket. See Oct. 23,
              27 2019 Minute Order, ECF No. 6365 at 1; see also Defs.’ Notice Submitting Documents in
              28 Resp. to Oct. 23, 2019 Minute Order, ECF No. 6370 (Oct. 24, 2019). In addition to

                                                                 4
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 7 of 25


               1 notifying the Special Master and Plaintiffs in Coleman of any overlapping mental health
               2 and healthcare functions, CDCR should notify the Plata Receiver whenever areas
               3 governed by Plata directly or indirectly impact areas related to Coleman (or vice versa) so
               4 that the Court, the Special Master, and Plaintiffs can understand the issue and take
               5 appropriate action, including through case coordination efforts or otherwise.
               6         B.     Continued Central Monitoring of Mental Health Headquarters By The
                                Special Master Team
               7
               8         Dr. Toche testified at the evidentiary hearing that the Special Master and his team
               9 have had a regular presence in CDCR’s Mental Health central office for several months.
              10 This monitoring is critical given the problems with productivity of and trust between
              11 Mental Health Leadership, as testified to by Dr. Toche, and is necessary to rebuild trust
              12 between the parties. It should be continued. Indeed, Dr. Toche testified that the Special
              13 Master’s central oversight has been very advantageous for the mental health program.
              14 Including because of Defendants’ apparent agreement that this process is working well, the
              15 Court should direct the Special Master to continue his central office monitoring for another
              16 twelve months, and to report and recommend at that point regarding whether further
              17 central office monitoring in some form remains warranted and appropriate. Along with
              18 helping to restore trust and order within the mental health department, this will likely aid
              19 the Special Master in addressing the numerous issues raised in Dr. Golding’s report that
              20 the Court has referred to him for resolution. See generally Aug. 14, 2019 Order, ECF No.
              21 6242; June 14, 2019 Order, ECF No. 6187; see also Section II, infra.
              22         As part of this central office monitoring, the Special Master should investigate and
              23 report on the proliferation of committees and subcommittees that the Court raised concerns
              24 about in its bench ruling. In addition to the Court receiving a list of the committees, which
              25 it has already requested from the Special Master, it is important that all stakeholders,
              26 including Plaintiffs, better understand the purpose each of these committees serves or is
              27 intended to serve, who is on them, and what they do. Moreover, given the evidence
              28 presented at trial and otherwise reported, the Special Master should also work with

                                                                 5
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 8 of 25


               1 Defendants to inform the Court and parties regarding the organizational structure at
               2 headquarters, staff turnover there, and the reporting structure between Mental Health
               3 Leadership and the Special Master team, including identifying key point people within
               4 CDCR’s mental health department responsible for ensuring understanding of and
               5 compliance with the Coleman requirements.
               6         Plaintiffs request that the Special Master continue to regularly update Plaintiffs’
               7 counsel regarding his headquarters monitoring.
               8         C.     Increasing Plaintiffs’ And The Special Master’s Access to Data And
                                Improving Transparency of Defendants’ Provision of Mental Health
               9                Care
              10         In light of the evidence presented at the evidentiary hearing regarding Defendants’
              11 misleading data practices, and the Court’s finding that Defendants knowingly provided
              12 false and misleading data, increased transparency is a necessary remedy to these
              13 proceedings. The Court has held that it must understand “the business rules that apply to
              14 report generation, the transparency of those rules and any other procedures or methods
              15 used to generate reports.” Oct. 8, 2019 Order, ECF No. 6312 at 3. And the Special Master
              16 and Plaintiffs must be able to fully test and challenge Defendants’ data and information.
              17 Defendants have already proposed some solutions to these problems, but they do not go far
              18 enough. The Court should build upon Defendants’ proposals and formally order a process
              19 by which Plaintiffs and the Special Master can fully understand and monitor Defendants’
              20 data. Plaintiffs’ proposals for such a process, which likely cannot be completed until after
              21 the Court determines whether the Plata Receiver or another entity will be responsible for
              22 the data, are discussed in further detail below.
              23         On August 14, the Court acknowledged Defendants’ proposal to “meet and confer
              24 with plaintiffs, under the guidance of the Special Master, to review the definitions and
              25 methodologies they use in the future to report data related to Program Guide requirements
              26 for purposes of the CQIT tool.” Aug. 14, 2019 Order, ECF No. 6242 at 9 (citing Joint
              27 Status Report, ECF No. 6226 at 31 (July 23, 2019)). Additionally, Defendants have
              28 promised to explain their “processes for analyzing change requests to their compliance

                                                                 6
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 9 of 25


               1 tracking systems,” and have proposed that “[t]he parties meet and confer under the
               2 guidance of the Special Master to discuss discrepancies in policy and data collection
               3 methodology.” Joint Status Report, ECF No. 6226 at 29 (July 23, 2019). In response to
               4 the August 14 Order, the parties stipulated that:
               5         CDCR acknowledges that it must notify the Special Master and Plaintiffs
                         regarding business rule changes that materially alter the way compliance
               6         with Program Guide requirements is measured before such rule changes are
                         implemented. CDCR will work with the Special Master and Plaintiffs to
               7         determine the best way to keep them informed of relevant updates to the
                         Performance Report.
               8
               9 See Defs.’ Resp. to Aug. 14, 2019 Order, ECF No. 6257 at 4 (Aug. 29, 2019); Pls.’ Resp.
              10 to Aug. 14, 2019 Order, ECF No. 6255 at 3-4 (Aug. 28, 2019).
              11         While Plaintiffs do not agree that these proposals go far enough, Plaintiffs agree
              12 that a Court order structuring this type of collaborative process is necessary. Accordingly,
              13 Plaintiffs request that the Court require the parties and the Special Master to take the
              14 following steps, in coordination with the Receiver and his staff if appropriate:
              15         First, the parties must engage in a focused process during which Defendants explain
              16 to the Special Master and Plaintiffs, in detail, what their current data captures and how,
              17 what it is intended to show with reference to court-ordered requirements as appropriate,
              18 and the statistical basis for measuring the data the way they do. The Special Master should
              19 be empowered to secure expert assistance with this process to ensure all parties understand
              20 and agree upon the technical or statistical methodology, and it should not be limited to
              21 Performance Report indicators but to any data or report Defendants provide or ever intend
              22 to provide to the Court, the Special Master, or Plaintiffs.
              23         Defendants have stated that “CDCR is committed to …. reviewing the definition of
              24 each indicator and ensuring that it corresponds to the data measured.” Defs.’ Resp. to
              25 Aug. 14, 2019 Order, ECF No. 6257 at 9 (Aug. 29, 2019). Understanding the existing
              26 system and how it is designed is a necessary first step in ensuring data integrity and
              27 transparency in the future. Plaintiffs and the Special Master should be provided the
              28 opportunity to review all metrics that relate to Defendants’ provision of mental health care,

                                                                 7
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 10 of 25


               1 including each metric in CDCR’s Performance Report and Continuous Quality
               2 Improvement Tool (CQIT). As evidenced by Dr. Golding’s testimony and evidence in the
               3 Neutral Expert Report, Defendants’ misleading data and reporting practices that affected
               4 psychiatry data—the only data Dr. Golding was focused on in his role as Chief of
               5 Statewide Psychiatry—could easily have permeated other non-psychiatry data and
               6 compliance reporting beyond just the Performance Reports, and indeed the record shows it
               7 has in the past. For instance, Defendants changed their methodology for measuring
               8 MHCB transfer timelines in a manner that conflicted with the Program Guide and
               9 overrepresented compliance without ever making that change clear to Plaintiffs or the
              10 Court. See Plfs’ Opening Br. Re: Obstacles to Timely Access to MHCBs, ECF No. 5677
              11 at 18-22 (Sept. 13, 2017); Decl. of Jessica Winter In Supp. of Pls.’ Opening Br. Re:
              12 Obstacles to Timely Access to MHCBs, ECF No. 5679 at ¶¶ 8-9 & Exs. C-D (Sept. 13,
              13 2017). Plaintiffs discovered the change many years after it took effect, and at that point
              14 alerted the Court and Special Master, which resulted in an order that was upheld on appeal
              15 barring Defendants from using the undisclosed methodology. See Pls.’ Reply to Defs.’ Br.
              16 on Obstacles to Full Compliance with Program Guide Transfer Timelines for Crisis Beds,
              17 ECF No. 5686 at 13-14 (Sept. 19, 2017); Oct. 10, 2017 Order, ECF No. 5710; Mandate,
              18 Ninth Cir. Case No. 17-17328, ECF No. 6094 (Feb. 14, 2019). Additionally, this Court
              19 determined during the segregation trial in 2013 that Defendants’ segregation length of stay
              20 reporting was seriously misleading in that it purported to represent a class members’ total
              21 length of stay in segregation when in fact the report reset that stay to zero every time, for
              22 example, a class member was admitted to a crisis bed, moved to a new segregation unit, or
              23 changed levels of care. See Pls.’ Trial Ex. No. 240 (Reporter’s Tr. of Dec. 4, 2013 Evid.
              24 Hr’g) 13-66; April 10, 2014 Order, ECF No. 5131 at 56 n.39.
              25         Once Defendants explain what their current data shows, Plaintiffs and the Special
              26 Master must fully understand how information is inputted into the system used to generate
              27 that data. Defendants concede “that the data is only as accurate as it was inputted” into the
              28 EHRS. Defs.’ Resp. to Aug. 14, 2019 Order, ECF No. 6257 at 29 (Aug. 29, 2019). And

                                                                 8
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 11 of 25


               1 even before Dr. Golding issued his Report, Defendants acknowledged that “EHRS
               2 functionality” must be improved “to align with MHSDS processes.” See Joint Status
               3 Report, ECF No. 5841-2 at 2 (June 21, 2018). Given the evidence and testimony at trial
               4 from Dr. Kuich, among others, making clear there is a disconnect between how EHRS is
               5 designed and how it is used in the field, and that that disconnect affects the accuracy of
               6 Defendants’ data reporting, the Court should order the Special Master, with Plaintiffs
               7 observing as appropriate, to monitor Defendants’ data systems at the point of entry—the
               8 “workflows”—to evaluate whether those systems have been designed in a way that
               9 minimizes user error and is useable by all disciplines, and especially psychiatrists. The
              10 Special Master should be authorized to hire an expert to assist with this evaluation as
              11 appropriate. The Special Master should also observe and report on how clinicians and
              12 related staff in the field utilize EHRS, including whether they are following the designed
              13 procedures or employing workarounds that could hinder accurate reporting or patient care.
              14 Plaintiffs and the Special Master should also have the opportunity to review Defendants’
              15 EHRS training. This is necessary to ensure common understanding of what is being
              16 reported, and that psychiatrists are being adequately trained. EHRS is a critical component
              17 of the remedy in this case, and it is fundamental to Defendants’ reporting system. Fully
              18 understanding the design and functionality of EHRS, including how clinicians are actually
              19 using it in the field, is part and parcel of understanding and ensuring the accuracy of
              20 Defendants’ data methodologies.
              21         Second, if limitations or inaccuracies are identified during the first phase of
              22 Plaintiffs’ proposed process to improve transparency, CDCR must ensure that those
              23 problems are addressed in a timely manner. First and foremost, Defendants must disclose
              24 any and all changes they have made to their data since Dr. Golding issued his Report.
              25 Additionally, if certain areas affecting compliance are not being measured (such as how
              26 often supervising psychiatrists act as line staff), CDCR must develop new methodologies
              27 to track those areas. And if certain business rules do not accurately capture the intended
              28 compliance measure, that must be remedied. While the Court in its bench ruling referred

                                                                 9
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 12 of 25


               1 to the Special Master the issue of tailoring the EHRS to the requirements of the Coleman
               2 case, the Court should reaffirm in its remedial order that fixing scheduling and other
               3 problems in EHRS is part of the remedy for these proceedings. As part of this process, the
               4 Special Master should be authorized, if he deems it necessary, to hire a data expert to help
               5 assess whether EHRS functions and/or Performance Report indicators must be changed or
               6 created to measure compliance with Coleman orders and the Program Guide. Given
               7 evidence at trial that some CDCR employees overseeing the data found certain Program
               8 Guide requirements vague or unclear, a data expert could aid the Special Master and
               9 parties in translating those and other remedial measures into data points that provide
              10 useful, transparent information to the Court and the Special Master.
              11         Third, once a baseline understanding is established and any corrections to
              12 Defendants’ reporting are implemented, the parties should meet and confer, under the
              13 guidance and leadership of the Special Master, to create a formalized process for changing
              14 or adding to their metrics and reports, as well as a process for providing Plaintiffs and the
              15 Special Master with advanced notice when Defendants plan to change any of those reports
              16 or data in any way. Plaintiffs are encouraged by Defendants’ commitment to “work with
              17 the Special Master and Plaintiffs to determine the best way to keep them informed of
              18 relevant updates to the Performance Report.” Defs.’ Resp. to Aug. 14, 2019 Order, ECF
              19 No. 6257 at 14 (Aug. 29, 2019). Defendants have also promised to “notify the Special
              20 Master and Plaintiffs regarding business rule changes that materially alter the way
              21 compliance with Program Guide requirements is measured before such rule changes are
              22 implemented.” See id. But again, Defendants’ unwillingness to extend this process
              23 beyond the Performance Report indicators to include all data and reports provided to this
              24 Court, the Special Master, and Plaintiffs reflects their failure to understand that
              25 transparency and accuracy is necessary for all of their compliance reporting and data
              26 submitted to the Court and its Special Master. For example, as testified to at trial, CDCR
              27 employees believed that the business rule change to the Timely Psychiatry Contacts
              28 indicator was not substantial enough to report to the Court, the Special Master, or

                                                                 10
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 13 of 25


               1 Plaintiffs. But since that change was made in December 2016, the Court has clearly
               2 articulated that “the decision [to redefine ‘monthly’ from 30 to 45 days] made a significant
               3 alteration to the Program Guide.” Aug. 14, 2019 Order, ECF No. 6242 at 5 (citations
               4 omitted). As this disconnect shows, Plaintiffs cannot trust Defendants’ assessment of what
               5 changes constitute a “material alteration” to compliance measures.
               6         Also as part of this third phase of improving transparency, Defendants must develop
               7 methods of ensuring there are robust internal processes to receive, prioritize, track, and
               8 implement data change requests that come from the field. For example, Dr. Toche testified
               9 that Defendants should improve the “release note” process to allow individuals to write
              10 back to the entity releasing the change and comment on any problems or bugs they notice.
              11 And the parties have stipulated that Defendants will issue “internal guidance to all CDCR
              12 mental health administrators further clarifying which business rule changes must be
              13 provided to the Special Master and Plaintiffs before implementation.” See Defs.’ Resp. to
              14 Aug. 14, 2019 Order, ECF No. 6257 at 14 (Aug. 29, 2019); Pls.’ Resp. to Aug. 14, 2019
              15 Order, ECF No. 6255 at 4 (Aug. 28, 2019). The parties should discuss how best to
              16 implement these proposals as part of this process.
              17         Fourth, to ensure that the circumstances leading to these proceedings do not recur,
              18 Plaintiffs require online, realtime access to Defendants’ CQIT and Performance Report,
              19 including their definitions and business rules. Providing such access would create a shared
              20 understanding of what is being reported from the field about mental health care, and be a
              21 major step toward ultimately reestablishing trust in Defendants’ reporting system.
              22 Defendants provide the Special Master with such access, as does the Receiver to Plaintiffs’
              23 counsel in Plata. Particularly in light of the Court’s finding that Defendants knowingly
              24 provided false and misleading data, continuing to deny Plaintiffs access to the data that
              25 Defendants rely on to represent their level of compliance (and to demonstrate their ability
              26 to honestly assess their own compliance) to this Court, the Special Master and Plaintiffs
              27 can only continue to foster mistrust.
              28         Along these same lines, Plaintiffs request that the Court authorize Plaintiffs’

                                                                11
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                 Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 14 of 25


               1 counsel to conduct more direct monitoring of Defendants’ compliance with the Court’s
               2 orders in this case to enhance and support the Special Master’s monitoring. Other than
               3 observing seven of the Special Master’s site visits per monitoring round and periodic ad
               4 hoc institutional visits focused on discrete issues, Plaintiffs’ counsel have no ability to
               5 directly observe Defendants’ provision of mental health treatment to the class or the
               6 conditions in which class members receive that treatment. But Plaintiffs’ counsel has a
               7 non-delegable duty to the members of the class to monitor compliance with the Court’s
               8 orders independent of monitoring by the Special Master. See, e.g., Keith v. Volpe, 833
               9 F.2d 850, 857-58 (9th Cir. 1987); Duran v. Carruthers, 885 F.2d 1492, 1495 (10th Cir.
              10 1989); Plata v. Schwarzenegger, No. 01-cv-1351-TEH, 2007 WL 2601391, at *5 (N.D.
              11 Cal. Sept. 6, 2007). Even if Defendants remedy the problems with their data, data alone
              12 can be deceptive. It does not measure quality and cannot fully capture conditions that class
              13 members experience on the ground, as Dr. Golding and Dr. Gonzalez’s reports make clear.
              14 During the 2018 staffing negotiations, for instance, Plaintiffs had no way to see behind
              15 Defendants’ data and challenge it, and would have stipulated to Defendants’ proposal to
              16 dramatically reduce psychiatry staffing allocations if Dr. Golding had not issued his
              17 Whistleblower Report. Expanding Plaintiffs’ counsel’s ability to monitor Defendants’
              18 compliance efforts in this case is necessary and appropriate to ensure that Plaintiffs never
              19 again misplace reliance on Defendants’ representations as to the adequacy of mental health
              20 treatment. See Duran, 885 F.2d at 1495-96. At the very least, Plaintiffs should be
              21 provided Defendants’ pre-tour document productions for all monitoring tours conducted by
              22 the Special Master (as opposed to just the subset of tours they also attend in person), and
              23 be allowed to attend more than seven monitoring site visits per round. Indeed, Defendants
              24 do not even provide Plaintiffs with a list of their own clients on a routine basis. This Court
              25 should order Defendants to provide Plaintiffs with a list of all Coleman class members by
              26 level of care and housing location/institution on a monthly basis (similar to what
              27 Defendants produce to Plaintiffs’ counsel in the Armstrong case, No. 4:94-cv-02307-CW
              28 (N.D. Cal.)), and online access to non-confidential portions of class members’ custody

                                                                 12
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 15 of 25


               1 records, just as Defendants have provided Plaintiffs’ counsel with access to class
               2 members’ electronic medical records.
               3         D.     Revisiting The ASU EOP Hub And PSU Certification Process
               4         The evidence presented at trial more than demonstrated that the current process
               5 permitting Defendants to self-certify the adequacy of mental health care provided in their
               6 ASU EOP Hubs and PSUs must be substantially revamped to ensure class members
               7 receive minimally adequate treatment in these dangerous segregation settings. This is a
               8 critical remedy borne out of proof at the 2013 trial that segregation is seriously dangerous
               9 and harmful to the mental health of class members, and in particular EOP class members.
              10 This Court ordered Defendants to ensure Program Guide protections—including adequate
              11 mental health treatment such as timely psychiatry contacts—are provided to EOPs, and
              12 ordered Defendants to stop housing EOPs in units that cannot do so. See generally April
              13 10, 2014 Order, ECF No. 5131.
              14         While Plaintiffs continue to maintain that conditions in segregation—including both
              15 the level of mental health care and the custodial practices that interfere with that care, such
              16 as the use of treatment modules—are dangerous and unconstitutional, at a minimum this
              17 proceeding has demonstrated that the self-certification remedy Defendants designed in
              18 response to the April 2014 Order is a failure and must be revisited. The self-certification
              19 process is entirely reliant on Defendants’ data and on their own internal assessment of
              20 what that data shows regarding compliance. That analysis occurs in a black box, months
              21 after the fact, and Defendants routinely leave units open that failed their own certification
              22 criteria if they find there is an excuse to do so, such as improvements in subsequent
              23 months that do not obviate the documented failures in the month being certified. See e.g.
              24 Pls.’ Trial Ex. No. 174 at 1 (February 2017 ASU EOP Hub certification allowing CHCF to
              25 pass certification “with explanation” despite failing to meet the 90% required compliance
              26 threshold for IDTTs because “CHCF has historically performed well on this measure”);
              27 see also Pls.’ Trial Ex. Nos. 172 (December 2016 ASU EOP Hub certification) and 173
              28 (January 2017 ASU EOP Hub certification). The record from the evidentiary hearing,

                                                                 13
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 16 of 25


               1 including testimony and documentary evidence, showed that Defendants knowingly
               2 employed data that manifestly violated the Program Guide’s requirements for psychiatric
               3 care to keep failing segregation units open in violation of the Court’s April 2014 Order.
               4 Defendants also knowingly failed to inquire whether other segregation units that did not
               5 self-report their reliance on that faulty data did so before certifying those units as in
               6 compliance with the Program Guide. See, e.g., Pls.’ Trial Ex. No. 176 (April 2017 ASU
               7 EOP Hub certification). Defendants cannot be trusted to present and analyze their data in a
               8 fair and transparent manner, much less to honestly assess their Program Guide compliance
               9 for these high-risk solitary confinement units housing vulnerable EOP patients as required
              10 by the April 2014 Order. Because the existing self-certification remedy is entirely
              11 dependent on Defendants’ unilateral evaluation of their own data, which is not trustworthy
              12 or transparent, it must be revisited to ensure adequate protection to the Coleman class
              13 consistent with this Court’s April 2014 Order.
              14         Accordingly, Plaintiffs renew their request to renegotiate the current self-
              15 monitoring process. See Pls.’ Resp. to Defs.’ Resp. to Para. 5 of Sept. 17 Order, ECF No.
              16 6360 at 10 (Oct. 21, 2019); Pls.’ Resp. to Neutral Expert Report, ECF No. 6170 at 53-55
              17 (May 28, 2019). Plaintiffs request that the Court refer this issue back to the Workgroup
              18 under the guidance of the Special Master, and require the parties to submit a joint proposal,
              19 or dual competing proposals, regarding how to restructure this process within ninety days.
              20         E.     Posting Notice of The Court’s Remedial Order And Requiring Training
                                to Ensure Defendants And Their Counsel Are Aware of Their Remedial
              21                Obligations
              22         In its October 23 bench order, the Court stressed that Defendants, including their
              23 attorneys, must fully understand the context of this case and their remedial obligations.
              24 Plaintiffs unequivocally agree, and were encouraged by Dr. Toche’s testimony as to her
              25 openness to discussing how best to achieve this goal. As a first step, and utilizing its
              26 inherent equitable authority to remediate Defendants’ violations, the Court should order
              27 that its remedial order be distributed and/or posted somewhere in the workplace for all
              28 Defendants’ employees to review. Cf. Doering v. Union Cty. Bd. of Chosen Freeholders,

                                                                 14
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 17 of 25


               1 857 F.2d 191, 194 (3d Cir. 1988); In re DeMarco, 733 F.3d 457, 464-65 (2d Cir. 2013).
               2            The Court should also order that Defendants’ internal and external counsel,
               3 CDCR’s and DSH’s mental health staff, both at headquarters and in the field, and custody
               4 officials working on mental health issues under the Coleman case—including, but not
               5 limited to issues such as credit earning, classification, medical records, medication
               6 administration, housing, treatment, and discipline of Coleman class members—are all
               7 charged with notice of the Court’s orders in this case, including this Court’s most recent
               8 finding that Defendants provided false and misleading data to the Special Master and the
               9 Court. Although Defendants have committed to issuing a memorandum to the field
              10 “reeducating staff regarding [CDCR’s] ‘Solution Center’ system … [t]o ensure staff are
              11 aware of the obligation and process for reporting [data system] errors,” this does not go far
              12 enough even if such a memo does indeed issue.2 See Joint Status Report, ECF No. 6226 at
              13 31 (July 23, 2019); see also Defs.’ Resp. to Aug. 14, 2019 Order, ECF No. 6257 at 12
              14 (Aug. 29, 2019). Given the testimony from multiple witnesses at trial that they did not feel
              15 it was their job to inform the Special Master of key changes in compliance metrics, or of
              16 new interpretations of Program Guide provisions affecting their reporting to the Court and
              17 Special Master, all Defendants’ staff, as well as their attorneys, should be obligated to err
              18 on the side of notifying the Special Master and Plaintiffs if they become aware of any
              19 change or potential change in policy and procedure, or in any data or charts presenting
              20 mental health information, that affects or may affect compliance with this Court’s orders in
              21 any way. This corrective measure is all the more necessary given the history of this case.
              22 Indeed, Defendants’ lack of “familiarity with this court’s prior orders and the case history”
              23 and this Court’s “building” concern over Defendants’ repeated failures “to acknowledge or
              24 discuss prior relevant court orders,” prompted the Court in 2017 to remind “all parties to
              25 this action and their counsel” that they “must be fully familiar with the remedial plans and
              26
              27   2
                       Plaintiffs are not aware if any such internal clarifying memorandum has been issued.
              28

                                                                  15
[3454674.7]                       PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 18 of 25


               1 court orders in this case.” See Nov. 6, 2017 Order, ECF No. 5726. Given that these
               2 concerns have reemerged nearly two years later, the Court should order Defendants to
               3 work with the Special Master to devise a plan to train all CDCR and DSH mental health
               4 staff, and custodial officials who work on mental health issues, on the Coleman case.
               5         Moreover, as the Court recognized in its October 23 bench order, counsel for
               6 Defendants already have a preexisting obligation under Federal Rule of Civil Procedure 11
               7 to ensure that all information presented to the Court is factually supported and not
               8 presented for any improper purpose. See Fed. R. Civ. P. 11(b); see also Cal. Prof. Conduct
               9 Rules 3.3 & 4.1 (prohibiting lawyers from making, or failing to correct, false statements to
              10 a court or third party); id. at Rule 8.4 (defining professional misconduct to include
              11 engaging in conduct that involves “reckless or intentional misrepresentation” or that is
              12 prejudicial to the administration of justice). Indeed, the gravity of what has transpired in
              13 these proceedings is dramatically underscored by Defendants’ filings leading up to the
              14 proceeding in which they admitted they did not fully vet representations previously made
              15 to the Court before filing them and agreed they needed to “take remedial steps, including
              16 reaffirming with counsel and program staff the need to confirm the accuracy of all data,
              17 particularly data reported to the Court, Special Master, or Plaintiffs or that is otherwise
              18 used for patient care or compliance purposes.” See Defs’ Resp. to Para. 5 of Sept. 17,
              19 2019 Order, ECF No. 6330 at 2, 9 (Oct. 11, 2019). The Court is correct to repeat these
              20 Rule 11 obligations and initiate a renewed effort to ensure everyone is aware of the context
              21 of this case and their remedial obligations.
              22         Further, this Court should take steps to ensure that all staff members understand that
              23 they can speak honestly to the Special Master about compliance issues without fear of
              24 reprisal. As Dr. Golding and Dr. Kuich testified, and as the Neutral Expert found, mental
              25 health staff—and especially psychiatrists—were fearful of retaliation if they spoke to the
              26 Special Master or his staff or otherwise failed to agree with CDCR leadership. See Neutral
              27 Expert Report, ECF No. 6147 at 16, 23 (May 3, 2019).
              28           Dr. Toche testified that she was willing to submit a clarifying memo that all staff

                                                                 16
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 19 of 25


               1 can report concerns to the Special Master. And Defendants have asserted that “CDCR will
               2 reiterate to the field that staff can speak with the Special Master and his team.” Joint
               3 Status Report, ECF No. 6226 at 38 (July 23, 2019). The Court should order Defendants to
               4 proceed with issuing a written memorandum communicating this commitment to the field
               5 forthwith.
               6 II.     The Court Should Require An Update Regarding Remedial Measures Already
                         Referred to the Special Master
               7
               8         In several orders leading up to the evidentiary hearing, the Court referred various
               9 issues to the Special Master for resolution. Defendants have also proposed remedial
              10 measures in addition to those discussed in Section I, above. Plaintiffs list those
              11 outstanding issues below and request that the Court direct the Special Master to provide
              12 the Court with an update regarding the resolution of these issues, and any outstanding
              13 work remaining to be done, within ninety days.
              14         In its June 14 Order, the Court referred the following issues to the Special Master to
              15 explore and, as appropriate, resolve in whatever format he deems appropriate:
              16         (a) whether CDCR policy does, or should, require that EOP and [CCCMS]
                         inmate-patients transferred from one institution to another be evaluated by a
              17         psychiatrist within 14 days of arrival and prior to the initial [IDTT] meeting
                         at the new institution; (b) what contacts between inmate-patients and
              18         psychiatrists are properly considered evaluations; (c) why all psychiatrist
                         contacts default to confidential contacts in defendants’ electronic reporting
              19         system and whether that should be corrected; and (d) whether there are any
                         other reports filed with the court that need to be corrected.
              20
              21 June 14, 2019 Order, ECF No. 6187 at 4-5.
              22         As to issue (a), Defendants have stated that CDCR is “in the process of modifying
              23 its policy to require a psychiatry contact within a specific time after the inmate’s transfer to
              24 a new program.” Defs.’ Resp. to Neutral Expert Report, ECF No. 6169 at 7 (May 28,
              25 2019). Plaintiffs understand Defendants are currently working with the Special Master on
              26 this issue. See Pls.’ Resp. to Defs.’ Resp. to Para. 5 of Sept 17 Order, ECF No. 6360 (Oct.
              27 21, 2019). Plaintiffs have not yet received any policy proposal from Defendants.
              28         Regarding issue (b), the Court resolved that issue in its August 14 Order. See Aug.

                                                                 17
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 20 of 25


               1 14, 2019 Order, ECF No. 6242 at 7-8. However, as Plaintiffs have objected to, Defendants
               2 appeared to disagree that that issue has been fully resolved. See Pls.’ Resp. to Sept. 17,
               3 2019 Order, ECF No. 6301 at 3-4 (Oct. 1, 2019) (citing Defs.’ Resp. to Aug. 14, 2019
               4 Order, ECF No. 6257 at 28-29 (Aug. 29, 2019)). The Court has indicated it will issue a
               5 ruling on these filings at a later date, and Plaintiffs have yet to receive any proposed policy
               6 clarification from Defendants on this issue either.
               7         Regarding issue (c), Defendants stated that “CDCR will issue a memo to the field
               8 reminding psychiatrists of their duty to report the confidentiality of patient encounters
               9 appropriately, what default settings are used in EHRS related to timely contacts, and how
              10 to use drop-down menus.” Joint Status Report, ECF No. 6226 at 30 (July 23, 2019).
              11 Plaintiffs are not aware whether any clarifying memo has been developed or issued.
              12         Regarding issue (d), Plaintiffs have objected to Defendants’ arguments as to why it
              13 cannot correct certain filings, and identified numerous other deficiencies in the purported
              14 corrections Defendants have made to some of the misleading data in the record. See
              15 generally Pls.’ Resp. to Defs.’ Resp. to Para. 5 of Sept. 17 Order, ECF No. 6360 (Oct. 21,
              16 2019); Pls.’ Resp. to Defs.’ Notice of Errata, ECF No. 6316 (Oct. 8, 2019). The Court has
              17 yet to rule on Plaintiffs’ objections, and on Plaintiffs’ stated concerns about the overall
              18 adequacy of Defendants’ efforts to cure the false and misleading statements in the record
              19 to date. Plaintiffs also note that Defendants stated they would “supplement the June 21,
              20 2018 joint report with a statement that some portion of the data underlying the ‘Timely
              21 Psychiatry Contact’ indicator or data on frequency of psychiatry contacts may include
              22 appointments completed by supervising psychiatrists.” Joint Status Report, ECF No. 6226
              23 at 32 (July 23, 2019). Although Defendants filed a notice of errata amending the June 21,
              24 2018 status report, the only change they made was to remove the reference to the
              25 Appointments Seen as Scheduled indicator from a footnote in the 2018 Staffing Proposal,
              26 which was attached as an exhibit to that filing. See Defs.’ Notice of Errata Re: ECF Nos.
              27 5591, 5601 & 5841, ECF No. 6302 at 3 (Oct. 1, 2019). Plaintiffs also note that the same
              28 clarification regarding the effect that supervisors acting as line staff has on the Timely

                                                                 18
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 21 of 25


               1 Psychiatry Contacts indicator should be added to Exhibit 2 to the declaration of former
               2 Deputy Director Katherine Tebrock filed with this Court on March 30, 2017 given that this
               3 chart, per its title, purports to show compliance data vis a vis the listed “staff psychiatrist”
               4 vacancy rates. See Decl. of Katherine Tebrock In Supp. of Defs.’ Resp. to Special
               5 Master’s Report on Staffing, ECF No. 5591-2 at 9 (Mar. 30, 2017).
               6         Also in the June 14 Order, the Court referred the issue of addressing the pervasive
               7 culture of marginalizing psychiatrists within CDCR to the Special Master:
               8         The global questions raised by the reports from Drs. Golding and Gonzalez
                         and the amicus, Union of American Physicians and Dentists, concerning the
               9         respective roles of psychiatrists and psychologists in policy-making and the
                         delivery of mental health care also are referred to the Special Master. He
              10         shall assess those issues in conjunction with his monitoring tasks to ensure
                         that both policy-making decisions and delivery of mental health care are
              11         consistent with the requirements of the remedy in this case.
              12 June 14, 2019 Order, ECF No. 6187 at 5. Dr. Toche testified that this is indeed a problem
              13 and that the Special Master team’s presence in headquarters has helped address this,
              14 further supporting the need for ongoing headquarters monitoring by the Special Master as
              15 discussed in Section I.B., above. The Special Master should provide an update on what
              16 structural or policy changes have been put in place to ensure both that psychiatrists play an
              17 appropriate role in policymaking and patient care decisions as the only medically trained
              18 clinical staff, and that headquarters leadership have in place the type of functional and
              19 appropriate reporting structure necessary to ensure a delivery of adequate mental health
              20 care to the 37,000 class members in the system as part of a durable remedy.
              21         In the August 14 Order, the Court referred several additional issues to the Special
              22 Master. First, the Court ordered that the issue of “Counting All Encounters As
              23 Evaluations” would be:
              24         referred to the Workgroup for development of protocols to ensure the 30 and
                         90 day psychiatric evaluations required by the Program Guide are
              25         confidential unless an inmate-patient refuses to be seen in a confidential
                         setting, and that defendants’ compliance reporting is consistent with this
              26         requirement as now clarified.
              27 Aug. 14, 2019 Order, ECF No. 6242 at 8. The parties have not yet discussed this issue in
              28 the Workgroup setting.

                                                                  19
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 22 of 25


               1         Second, the Court ordered:
               2         Going forward, defendants will need to take all steps necessary to ensure that
                         their EHRS allows staff to record data that accurately reflects whether a
               3         clinical evaluation was confidential or non-confidential, without allowing
                         electronic auto defaults to contribute to the generation of misleading data.
               4         These steps shall be taken under the supervision and with the guidance of the
                         Special Master. The Special Master shall report to the court if relevant
               5         components of the EHRS system are not timely corrected.
               6 Id. In response to the August 14 Order, Defendants submitted:
               7         CDCR is in the process of eliminating the default confidentiality setting for
                         psychiatry and primary clinician contacts in EHRS. Instead of defaulting,
               8         this field will be mandatory and will require the provider to select whether
                         the encounter was confidential or non-confidential. CDCR is currently
               9         drafting a memo to the field regarding this change and will present that draft
                         to the Special Master and Plaintiffs.
              10
              11 Defs.’ Resp. to Aug. 14, 2019 Order, ECF No. 6257 at 13 (Aug. 29, 2019). Plaintiffs are
              12 not aware of the status of Defendants’ proposals.
              13         Third, the Court ordered that:
              14         The issue of whether, and to what extent, supervising psychiatrists can or
                         should perform the duties of line psychiatrists, consistent with the 2009
              15         Staffing Ratios, is referred to the Special Master in coordination with the
                         other related issues referred by paragraph 8 of this court’s June 14, 2019
              16         order.
              17 Aug. 14, 2019 Order, ECF No. 6242 at 11. Defendants stated they “do not object to the
              18 Court’s order referring [this issue] to the Special Master for additional work.” Defs.’
              19 Resp. to Aug. 14, 2019 Order, ECF No. 6257 at 4 (Aug. 29, 2019). As part of this process,
              20 the Court should require Defendants to work with the Special Master to create a way to
              21 accurately track which psychiatric supervisors, at every level of care, directly care for
              22 patients and how frequently that occurs, which may require changes to EHRS given the
              23 deficiency Defendants repeatedly cited allowing psychiatrists to assign themselves
              24 supervisory titles in order to prescribe non-formulary medications. Defendants have
              25 already offered to provide Plaintiffs and the Special Master “data on supervisor workload
              26 in outpatient programs.” Id. at 12; see also Joint Status Report, ECF No. 6226 at 32 (July
              27 23, 2019). This is not sufficient. Once Defendants establish a way to track which
              28 supervisory psychiatrists perform line staff duties, they should be required provide regular

                                                                20
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 23 of 25


               1 reports to the Special Master and Plaintiffs for all levels of care in which psychiatric
               2 supervisors directly care for patients to ensure everyone, including the Court, is aware of
               3 the extent to which supervisors are performing line staff functions.
               4         Finally, the Court referred the footnote 19 issues from the Neutral Expert Report to
               5 the Special Master in its August 14 Order:
               6         [W]ork on the last four issues will be referred to the Special Master, with the
                         admonishment that the court expects the parties to cooperate fully with the
               7         Special Master as he leads the work on these issues. These include: whether
                         primary clinicians are being allowed to discharge inmate-patients from
               8         mental health crisis beds (MHCBs) without involvement of a psychiatrist;
                         whether the Utilization Management (UM) department was moved from
               9         Mental Health to California Correctional Health Care Services (CCHCS)
                         Medical in 2015 because of concerns that data would be manipulated or
              10         altered if Mental Health continued to control it; whether psychiatrists have
                         not been allowed to speak with the Special Master about safety concerns, and
              11         whether they have been disciplined for doing so; and whether a psychiatrist
                         received a cease and desist order for comments made about psychologists
              12         supervising psychiatrists and, if so, whether that was in retaliation for the
                         psychiatrist’s involvement in preparation of the Golding Report. ECF No.
              13         6187 at 5. As explained at hearing, the court will seek additional information
                         from the Neutral Expert regarding the cease and desist order referred to in
              14         the eighth issue on the list. In addition, the court will ask the Neutral Expert
                         for additional information the court might share with the Special Master and
              15         the parties about the sixth issue on the list, namely, the transfer of the UM
                         department from Mental Health to CCHCS Medical in 2015.
              16
              17 Aug. 14, 2019 Order, ECF No. 6242 at 12. Defendants stated they “do not object to the
              18 Court’s … proposal to address the matters implicated by footnote 19 of the Neutral Expert
              19 Report.” Defs.’ Resp. to Aug. 14, 2019 Order, ECF No. 6257 at 4 (Aug. 29, 2019).
              20 Plaintiffs are not aware of the status of these inquiries, however.
              21 III.    The Court Should Refer Additional Issues to The Workgroup
              22         During the parties’ meet and confer process before filing the July 23, 2019 Joint
              23 Status Report, Plaintiffs sent a letter to Defendants on July 3, 2019 proposing additional
              24 underlying facts for stipulation and areas of agreement arising out of the Dr. Golding’s and
              25 the Neutral Expert’s reports. See Joint Status Report, ECF No. 6226 at 60 (July 23,
              26 2019). Some of those issues have not been adequately addressed in these
              27 proceedings. Plaintiffs are most concerned by (1) evidence in the Neutral Expert Report
              28 that CDCR excludes from compliance metrics all data points relating to EOP patients in

                                                                21
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                 Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 24 of 25


               1 “overflow” housing, and (2) evidence from Dr. Golding’s Report that CDCR measures
               2 compliance with its Medication Administration Process Improvement Program (“MAPIP”)
               3 in misleading ways that have yet to be corrected. See Neutral Expert Report, ECF No.
               4 6147 at 89 n.55, 95-96 (May 3, 2019); Pls. Trial Ex. No. 100 (Golding Report) at 3-4, 30-
               5 35. Defendants have stated they are “open and willing to address the issues raised in
               6 Plaintiffs’ July 3, 2019 letter with Plaintiffs, the Special Master, and if appropriate, the
               7 Court.” Joint Status Report, ECF No. 6226 at 60 (July 23, 2019). This necessarily
               8 includes the issues of whether and how to measure EOP patients housed in “overflow”
               9 settings (as well as resolving any potential ambiguity about the underlying requirement to
              10 provide EOP-level of care to such class members) and compliance with, as well as
              11 transparent reporting of, MAPIP requirements. Given that these two issues impact
              12 Defendants’ data reporting in many of the same ways that led the Court to determine
              13 Defendants’ filing of other data was misleading, Plaintiffs renew their requests to address
              14 these matters. See Pls.’ Resp. to Defs.’ Resp. to Para. 5 of Sept. 17 Order, ECF No. 6360
              15 at 9 (Oct. 21, 2019); Pls.’ Resp. to Neutral Expert Report, ECF No. 6170 at 19, 34-36
              16 (May 28, 2019); see also Amicus Brief of Union of Am. Physicians and Dentists, ECF No.
              17 6164-1 at 18 (May 28, 2019) (characterizing Defendants’ exclusion of EOP “overflow”
              18 patients from compliance metrics as “a misleading practice which fails to fully report non-
              19 compliance”). Accordingly, Plaintiffs request that the Court formally refer resolution of
              20 these two issues to the Workgroup, under the guidance of the Special Master.
              21 \ \ \
              22 \ \ \
              23 \ \ \
              24 \ \ \
              25 \ \ \
              26 \ \ \
              27 \ \ \
              28 \ \ \

                                                                 22
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
                   Case 2:90-cv-00520-KJM-DB Document 6374 Filed 10/30/19 Page 25 of 25


               1                                      CERTIFICATION
               2          The undersigned counsel for Plaintiffs certifies that they have reviewed the
               3 following relevant court orders: ECF No. 5131 (Apr. 10, 2014); ECF No. 5726 (Nov. 6,
               4 2017); ECF No. 5710 (Oct. 10, 2017); Mandate, Ninth Cir. Case No. 17-17328, ECF No.
               5 6094 (Feb. 14, 2019); ECF No. 6187 (June 14, 2019); ECF No. 6242 (Aug. 14, 2019);
               6 ECF No. 6288 (Sept. 17, 2019); ECF No. 6312 (Oct. 8, 2019); ECF No. 6365 (Oct. 23,
               7 2019).
               8
               9 DATED: October 30, 2019                  Respectfully submitted,
              10                                          ROSEN BIEN GALVAN & GRUNFELD LLP
              11
              12                                          By: Cara E. Trapani
              13                                              Cara E. Trapani

              14                                          Attorneys for Plaintiffs
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                                23
[3454674.7]                     PLAINTIFFS’ PROPOSED REMEDIES FOLLOWING EVIDENTIARY HEARING
